EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Applicant’s representative, Polk, on 10/12/2021.

2.	Claims 1, 7, 12, 17 and 20 of the instant application has been amended based on the latest claims of record submitted by the Applicant on 10/12//2021, and they have been amended as follow:
1.	(Currently Amended)  A load balancing system in a virtualization environment, comprising: 
a load balancer operating in direct routing mode; and 
at least one service node coupled to the load balancer, 
wherein a virtual switch and at least one backend server are configured to run on the at least one service node,
wherein an Internet Protocol (IP) address of a logical interface of the at least one backend server comprises an IP address of the load balancer,
wherein the load balancer is configured to: 
receive an access request from a client; 
select a destination backend server for the client; 
change a destination address of the access request to an IP address of a virtual network interface card of the destination backend server, wherein the IP address of the load balancer and the IP address of the virtual network interface card belong to different network segments using different local area network IP addresses; and 
send the access request to a destination service node on which the destination backend server is located,
wherein a virtual switch on the destination service node is configured to: 
receive the access request; 
change the destination address of the access request to the IP address of the load balancer; and 
send the access request to the destination backend server, and
wherein the destination backend server is configured to: 
receive and process the access request; and 
return an access response to the client without control of the load balancer, wherein a source address of the access response comprises the IP address of the load balancer.

2.	(Previously Presented)  The load balancing system of claim 1, further comprising a network controller, wherein the network controller is configured to deliver a flow table to the virtual switch on the destination service node, wherein the flow table instructs the virtual switch on the destination service node to change the destination address of the access request to the IP address of the load balancer when the virtual switch on the destination service node receives the access request that is to be sent to the destination backend server, and wherein the virtual switch on the destination service node is further configured to change the destination address of the access request according to the flow table.

3.	(Previously Presented)  The load balancing system of claim 1, further comprising a load balancing node, wherein the load balancer and a first virtual router are configured to run on the load balancing node, wherein a gateway address of the load balancer and a gateway address of the destination backend server are configured on the first virtual router, wherein the load balancer is further configured to send the access request to a first port of the first virtual router, wherein an address of the first port comprises the gateway address of the load balancer, and wherein the first virtual router is configured to: 
receive the access request; and 
send the access request using a second port, wherein an address of the second port comprises the gateway address of the destination backend server.

4.	(Previously Presented)  The load balancing system of claim 3, wherein a second virtual router is configured to run on the destination service node, wherein a gateway address of the client and the gateway address of the destination backend server are configured on the second virtual router, wherein the destination backend server is further configured to send the access response to a third port of the second virtual router, wherein an address of the third port comprises the gateway address of the destination backend server, and wherein the second virtual router is configured to: 
receive the access response; and 
send the access response using a fourth port, wherein an address of the fourth port comprises the gateway address of the client.

5.	(Previously Presented)  The load balancing system of claim 1, wherein a third virtual router is configured to run on the destination service node, wherein the destination backend server further has a local area network IP address associated with the IP address of the virtual network interface card of the destination backend server, wherein the local area network IP address implements network isolation among different tenants, wherein the load balancer is further configured to: 
change the destination address of the access request to the local area network IP address associated with the IP address of the virtual network interface card of the destination backend server; and 
send the access request to the destination service node on which the destination backend server is located, and 
wherein the third virtual router on the destination service node is further configured to: 
receive the access request; 
change the destination address of the access request to the IP address of the virtual network interface card of the destination backend server; and 
send the access request to the virtual switch on the destination service node.

6.	(Previously Presented)  The load balancing system of claim 5, wherein the IP address of the load balancer is further associated with a public IP address, and wherein the virtual switch on the destination service node is further configured to: 
receive the access response; 
change the source address of the access response to the public IP address with which the IP address of the load balancer is associated; and 
return the access response to the client.

7.	(Currently Amended)  A load balancing method, applied to a load balancing system comprising a load balancer operating in direct routing mode and at least one service node, wherein a virtual switch and at least one backend server are configured to run on the at least one service node, wherein an Internet Protocol (IP) address of a logical interface of the at least one backend server comprises an IP address of the load balancer, and wherein the load balancing method comprises:
receiving, by the load balancer, an access request from a client; 
selecting, by the load balancer, a destination backend server for the client; 
changing, by the load balancer, a destination address of the access request to an IP address of a virtual network interface card of the destination backend server, wherein the IP address of the load balancer and the IP address of the virtual network interface card belong to different network segments using different local area network IP addresses;
sending, by the load balancer, the access request to a destination service node on which the destination backend server is located;
receiving, by a virtual switch on the destination service node, the access request; 
changing, by the virtual switch on the destination service node, the destination address of the access request to the IP address of the load balancer;
sending, by the virtual switch on the destination service node, the access request to the destination backend server; 
receiving and processing, by the destination backend server, the access request; and 
returning, by the destination backend server, an access response to the client without control of the load balancer, wherein a source address of the access response comprises the IP address of the load balancer.

8.	(Previously Presented)  The load balancing method of claim 7, wherein changing the destination address of the access request to the IP address of the load balancer comprises receiving, by the virtual switch on the destination service node, a flow table from a network controller, wherein the flow table instructs the virtual switch on the destination service node to change the destination address of the access request to the IP address of the load balancer according to the flow table when the virtual switch on the destination service node receives the access request that is to be sent to the destination backend server.

9.	(Previously Presented)  The load balancing method of claim 7, wherein the load balancing system further comprises a load balancing node, wherein the load balancer and a first virtual router are configured to run on the load balancing node, wherein a gateway address of the load balancer and a gateway address of the destination backend server are configured on the first virtual router, and wherein sending the access request to the destination service node on which the destination backend server is located comprises:
sending, by the load balancer, the access request to a first port of the first virtual router, wherein an address of the first port comprises the gateway address of the load balancer; 
receiving, by the first virtual router, the access request; and 
sending, by the first virtual router, the access request using a second port, wherein an address of the second port comprises the gateway address of the destination backend server.

10.	(Previously Presented)  The load balancing method of claim 9, wherein a second virtual router is configured to run on the destination service node, wherein a gateway address of the client and the gateway address of the destination backend server are configured on the second virtual router, and wherein returning the access response to the client comprises:
sending, by the destination backend server, the access response to a third port of the second virtual router, wherein an address of the third port comprises the gateway address of the destination backend server; 
receiving, by the second virtual router, the access response; and 
sending, by the second virtual router, the access response using a fourth port, wherein an address of the fourth port comprises the gateway address of the client.
11.	(Previously Presented)  The load balancing method of claim 7, wherein a third virtual router is configured to run on the destination service node, wherein the destination backend server further has a local area network IP address associated with the IP address of the virtual network interface card of the destination backend server, wherein the local area network IP address implements network isolation between different tenants, wherein changing the destination address of the access request and sending the access request to the destination service node comprises: 
changing, by the load balancer, the destination address of the access request to the local area network IP address associated with the IP address of the virtual network interface card of the destination backend server; and 
sending the access request to the destination service node on which the destination backend server is located, and
wherein before receiving, by the virtual switch on the destination service node, the access request, the load balancing method further comprises: 
receiving, by the third virtual router on the destination service node, the access request; 
changing, by the third virtual router on the destination service node, the destination address of the access request to the IP address of the virtual network interface card of the destination backend server; and 
sending, by the third virtual router on the destination service node, the access request to the virtual switch on the destination service node.
 
12.	(Currently Amended)  A service node, comprising:
at least one backend server; and
a virtual switch coupled to the at least one backend server and configured to: 
receive an access request of a client from a load balancer operating in direct routing mode, wherein the at least one backend server is allocated by the load balancer to the client to provide a service, wherein an Internet Protocol (IP) address of a logical interface of the at least one backend server comprises an IP address of the load balancer, and wherein a destination address of the access request comprises an IP address of a virtual network interface card of the at least one backend server;
change the destination address of the access request to the IP address of the load balancer, wherein the IP address of the load balancer and the IP address of the virtual network interface card belong to different network segments using different local area network IP addresses; and 
send the access request to the at least one backend server, and
wherein the at least one backend server is configured to: 
receive and process the access request; and 
return an access response to the client without control of the load balancer, wherein a source address of the access response comprises the IP address of the load balancer.

13.	(Previously Presented)  The service node of claim 12, wherein the virtual switch is further configured to receive a flow table from a network controller, and wherein the flow table instructs the virtual switch to change the destination address of the access request to the IP address of the load balancer according to the flow table when the virtual switch receives the access request that is to be sent to the at least one backend server.

14.	(Previously Presented)  The service node of claim 12, wherein a second virtual router coupled to the virtual switch and the at least one backend server and configured to run on the service node, wherein a gateway address of the client and a gateway address of the at least one backend server are configured on the second virtual router, wherein the at least one backend server is further configured to send the access response to a third port of the second virtual router, wherein an address of the third port comprises the gateway address of the at least one backend server, and wherein the second virtual router is configured to: 
receive the access response; and 
send the access response using a fourth port, wherein an address of the fourth port comprises the gateway address of the client.
15.	(Previously Presented)  The service node of claim 12, wherein a third virtual router coupled to the virtual switch and the at least one backend server and configured to run on the service node, wherein the at least one backend server further has a local area network IP address associated with the IP address of the virtual network interface card of the at least one backend server, wherein the local area network IP address implements network isolation between different tenants, and wherein the third virtual router on the service node is further configured to: 
receive the access request; 
change the destination address of the access request to the IP address of the virtual network interface card of the at least one backend server; and 
send the access request to the virtual switch.

16.	(Previously Presented)  The service node of claim 15, wherein the IP address of the load balancer is further associated with a public IP address, and wherein the virtual switch is further configured to: 
receive the access response; 
change the source address of the access response to the public IP address with which the IP address of the load balancer is associated; and 
return the access response to the client.

17.	(Currently Amended)  A load balancing method, wherein the load balancing method is executed on a service node, wherein a virtual switch and at least one backend server are configured to run on the service node, wherein the at least one backend server is allocated by a load balancer operating in direct routing mode to a client to provide a service, wherein an Internet Protocol (IP) address of a logical interface of the at least one backend server comprises an IP address of the load balancer, and wherein the load balancing method comprises:
receiving, by the virtual switch, an access request of the client from the load balancer, wherein a destination address of the access request comprises an IP address of a virtual network interface card of the at least one backend server;
changing, by the virtual switch, the destination address of the access request to the IP address of the load balancer, wherein the IP address of the load balancer and the IP address of the virtual network interface card belong to different network segments using different local area network IP addresses;
sending, by the virtual switch, the access request to the at least one backend server; 
receiving and processing, by the at least one backend server, the access request; and 
returning, by the at least one backend server, an access response to the client without control of the load balancer, wherein a source address of the access response comprises the IP address of the load balancer.

18.	(Previously Presented)  The load balancing method of claim 17, wherein changing the destination address of the access request to the IP address of the load balancer comprises receiving, by the virtual switch, a flow table from a network controller, and wherein the flow table instructs the virtual switch to change the destination address of the access request to the IP address of the load balancer according to the flow table when the virtual switch receives the access request that is to be sent to the at least one backend server.

19.	(Previously Presented)  The load balancing method of claim 17, wherein a second virtual router is configured to run on the service node, wherein a gateway address of the client and a gateway address of the at least one backend server are configured on the second virtual router, and wherein returning the access response to the client comprises:
sending, by the at least one backend server, the access response to a third port of the second virtual router, wherein an address of the third port comprises the gateway address of the at least one backend server; 
receiving, by the second virtual router, the access response; and 
sending, by the second virtual router, the access response using a fourth port, wherein an address of the fourth port comprises the gateway address of the client.

20.	(Currently Amended)  A load balancing system in a virtualization environment, comprising: 
a load balancer operating in direct routing mode; and 
at least one service node coupled to the load balancer, 
wherein a virtual switch, a virtual router, and at least one backend server are configured to run on the at least one service node, 
wherein the load balancer and the at least one backend server are located on a same tenant network, 
wherein an Internet Protocol (IP) address of a logical interface of the at least one backend server comprises a virtual IP address of the load balancer,
wherein the load balancer is configured to: 
receive an access request from a client; 
select a destination backend server for the client; 
change a destination address of the access request to a local area network IP address of the destination backend server, wherein the virtual IP address of the load balancer and an IP address of a virtual network interface card of the destination backend server belong to different network segments using different local area network IP addresses; and 
send the access request to a destination service node on which the destination backend server is located,
wherein a virtual router on the destination service node is configured to: 
receive the access request; 
change the destination address of the access request from the local area network IP address of the destination backend server to the IP address of the virtual network interface card of the destination backend server according to a first flow table; and 
send the access request to a virtual switch on the destination service node,
wherein the virtual switch on the destination service node is configured to: 
change the destination address of the access request to an IP address of a logical interface of the destination backend server according to a second flow table; and 
send the access request to the destination backend server,
wherein the destination backend server is configured to: 
receive and process the access request; and
return an access response without control of the load balancer, wherein a source address of the access response is changed to the virtual IP address of the load balancer, and
wherein the virtual router on the destination service node is further configured to change the source address of the access response to a public IP address of the load balancer according to a third flow table.

Reasons for Allowance
3.	Claims 1-20 are allowed.
4.	The following is an Examiner’s statement of reasons for allowance:
             A thorough review of the prior art fails to disclose or render obvious, “change a destination address of the access request to an IP address of a virtual network interface card of the destination backend server, wherein the IP address of the load balancer and the IP address of the virtual network interface card belong to different network segments using different local area network IP addresses; and  send the access request to a destination service node on which the destination backend server is located, wherein a virtual switch on the destination service node is configured to: receive the access request; change the destination address of the access request to the IP address of the load balancer; and  send the access request to the destination backend server, and wherein the destination backend server is configured to:  receive and process the access request; and return an access response to the client without control of the load balancer, wherein a source address of the access response comprises the IP address of the load balancer.” It must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Here, the limitations presented in the independent claims, taken together as a whole and as presented, cannot be rejected by the prior art of record without using a level of hindsight reasoning that is impermissible.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.    
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WUJI CHEN whose telephone number is (571)270-0365.  The examiner can normally be reached on 9am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chea Philip J can be reached on (571) 272-3951.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WUJI CHEN/
Examiner, Art Unit 2456
/PHILIP J CHEA/Supervisory Patent Examiner, Art Unit 2456